

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
LAWS, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION, OR SUCH TRANSACTION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND LAWS, SUCH COMPLIANCE, AT THE OPTION OF THE CORPORATION, TO BE
EVIDENCED BY AN OPINION OF THE WARRANT HOLDER'S COUNSEL, IN FORM ACCEPTABLE TO
THE CORPORATION, THAT NO VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD RESULT
FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.


COMMON STOCK PURCHASE WARRANT


Sigma Labs, Inc.


THIS CERTIFIES that for good and valuable consideration received,
_________________________ or a registered assignee (the “Holder”) is entitled,
upon the terms and subject to the conditions hereinafter set forth, to acquire
from Sigma Labs, Inc., a Nevada corporation (the “Corporation”), up to
____________________ fully paid and nonassessable shares of common stock, par
value $0.001, of the Corporation (“Warrant Stock”) at a purchase price per share
(the “Exercise Price”) of $0.025 (the “Warrant”).


1.            Term of Warrant.


Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole or in part, at any time on or after the date hereof and at
or prior to 11:59 p.m., Pacific Standard Time, on ________, 2016 (the
“Expiration Time”).


2.            Exercise of Warrant.


(a)           Subject to Section 2(b) below, the purchase rights represented by
this Warrant are exercisable by the registered Holder hereof, in whole or in
part, at any time and from time to time at or prior to the Expiration Time by
the surrender of this Warrant and the Notice of Exercise form attached hereto
duly executed to the offices of the Corporation (or such other office or agency
of the Corporation as it may designate by notice in writing to the registered
Holder hereof at the address of such Holder appearing on the books of the
Corporation), and upon payment of the Exercise Price for the shares thereby
purchased (by cash or by check or bank draft payable to the order of the
Corporation at the time of exercise in an amount equal to the purchase price of
the shares thereby purchased); whereupon the Holder of this Warrant shall be
entitled to receive from the Corporation a stock certificate in proper form
representing the number of shares of Warrant Stock so purchased.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          In lieu of the payment methods set forth in Section 2(a) above,
Holder may elect to exchange the Warrant for the number of shares of Common
Stock computed using the following formula:


X = Y (A-B)
A
 
Where X = the number of shares of Warrant Stock to be issued to Holder.
 
Y = the number of shares of Warrant Stock purchasable under the Warrant being
exchanged (as adjusted to the date of such calculation).
 
A = the Market Price on the date of receipt by the Corporation of the exercise
documents.
 
B = the Exercise Price of the Warrants being exchanged (as adjusted in
accordance with the terms hereof).


The “Market Price” on any trading day shall be deemed to be the last reported
sale price of the Corporation’s common stock on such day, or, in case no such
reported sales take place on such day, the last reported sale price on the
preceding trading day on which there was a last reported sales price, as
officially reported by the principal securities exchange in which the shares of
the Corporation’s common stock are listed or admitted to trading or by the
Nasdaq Stock Market, or if the common stock is not listed or admitted to trading
on any national securities exchange or the Nasdaq Stock Market, the last sale
price, or if there is no last sale price, the closing bid price, as furnished by
the National Association of Securities Dealers, Inc. (such as through the OTC
Bulletin Board) or a similar organization or if Nasdaq is no longer reporting
such information.  If the Market Price cannot be determined pursuant to the
sentence above, the Market Price shall be determined in good faith (using
customary valuation methods) by the Board of Directors (or manager(s), if
applicable) of the Corporation based on the information best available to it,
including recent arms-length sales of common stock to unaffiliated persons.


3.            Issuance of Shares; No Fractional Shares of Scrip.


Certificates for shares purchased hereunder shall be delivered to the Holder
hereof by the Corporation's transfer agent at the Corporation's expense within a
reasonable time after the date on which this Warrant shall have been exercised
in accordance with the terms hereof.  Each certificate so delivered shall be in
such denominations as may be requested by the Holder hereof and shall be
registered in the name of such Holder or, subject to applicable laws, such other
name as shall be requested by the Holder.  If, upon exercise of this Warrant,
fewer than all of the shares of Warrant Stock evidenced by this Warrant are
purchased prior to the Expiration Time, one or more new warrants substantially
in the form of, and on the terms in, this Warrant will be issued for the
remaining number of shares of Warrant Stock not purchased upon exercise of this
Warrant.  The Corporation hereby represents and warrants that all shares of
Warrant Stock which may be issued upon the exercise of this Warrant will, upon
such exercise, be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the
issuance thereof  (other than liens or charges created by or imposed upon the
Holder of the Warrant Stock).  The Corporation agrees that the shares so issued
shall be and will be deemed to be issued to such Holder as the record owner of
such shares as of the close of business on the date on which this Warrant shall
have been surrendered for exercise in accordance with the terms hereof.  No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant.  With respect to any fraction of a share called
for upon the exercise of this Warrant, an amount equal to such fraction
multiplied by the then current price at which each share may be purchased
hereunder shall be paid in cash to the Holder of this Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
4.
Registration Rights.



If the Corporation proposes to file a registration statement under the
Securities Act, as amended (“Securities Act”) with respect to an offering of
Corporation’s equity securities, or securities or other obligations exercisable
or exchangeable for, or convertible into, such equity securities (“Securities”),
by the Corporation for its own account or for shareholders of the Corporation
for their account, then the Corporation shall (x) give written notice of such
proposed filing to the Holder as soon as practicable, which notice shall
describe, among other things, the amount of Securities to be included in such
offering and the intended method(s) of distribution, and (y) offer to the Holder
in such notice the opportunity to register the sale of such number of shares of
Warrant Stock as such Holder may request in writing within ten (10) days
following receipt of such notice, subject to customary underwriter cutbacks in
connection with such offering.


5.
Charges, Taxes and Expenses.



Issuance of certificates for shares of Warrant Stock upon the exercise of this
Warrant shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Corporation,
and such certificates shall be issued in the name of the Holder of this Warrant
or in such name or names as may be directed by the Holder of this Warrant;
provided, however, that in the event certificates for shares of Warrant Stock
are to be issued in a name other than the name of the Holder of this Warrant,
this Warrant when surrendered for exercise shall be accompanied by an form of
assignment to be provided by the Corporation duly executed by the Holder hereof.


6.
No Rights as Shareholders.



This Warrant does not entitle the Holder hereof to any voting rights or other
rights as a shareholder of the Corporation prior to the exercise hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
7.
Exchange and Registry of Warrant.



This Warrant is exchangeable, upon the surrender hereof by the registered Holder
at the above mentioned office or agency of the Corporation, for a new Warrant of
like tenor and dated as of such exchange.  The Corporation shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant.  This Warrant may be surrendered for
exchange, transfer or exercise, in accordance with its terms, at such office or
agency of the Corporation, and the Corporation shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.


8.
Loss, Theft, Destruction or Mutilation of Warrant.



Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and in case of loss,
theft or destruction of indemnity or security reasonably satisfactory to it, and
upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.


9.
Saturdays, Sundays and Holidays.



If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday or a Sunday or that is
a legal holiday, then such action may be taken or such right may be exercised on
the next succeeding day not a Saturday, Sunday or legal holiday.


10.
Merger, Sale of Assets, Etc.



If at any time the Corporation proposes to merge or consolidate with or into any
other corporation, effect any reorganization, or sell or convey all or
substantially all of its assets to any other entity, then, as a condition of
such reorganization, consolidation, merger, sale or conveyance, the Corporation
or its successor, as the case may be, shall enter into a supplemental agreement
to make lawful and adequate provision whereby the Holder shall have the right to
receive, upon exercise of the Warrant, the kind and amount of equity securities
which would have been received upon such reorganization, consolidation, merger,
sale or conveyance by a Holder of a number of shares of common stock equal to
the number of shares issuable upon exercise of the Warrant immediately prior to
such reorganization, consolidation, merger, sale or conveyance.  If the property
to be received upon such reorganization, consolidation, merger, sale or
conveyance is not equity securities, the Corporation shall give the Holder of
this Warrant ten (10) business days prior written notice of the proposed
effective date of such transaction, and if this Warrant has not been exercised
by or on the effective date of such transaction, it shall terminate.
 
 
4

--------------------------------------------------------------------------------

 
 
11.
Subdivision, Combination, Reclassification, Conversion, Etc.



If the Corporation at any time shall by subdivision, combination,
reclassification of securities or otherwise, change its common stock into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter entitle the Holder to acquire such number and kind of
securities as would have been issuable in respect of the Warrant Stock as the
result of such change if this Warrant had been exercised in full for cash
immediately prior to such change.  The Exercise Price hereunder shall be
adjusted if and to the extent necessary to reflect such change.  If the Warrant
Stock or other securities issuable upon exercise hereof are subdivided or
combined into a greater or smaller number of shares of such security, the number
of shares issuable hereunder shall be proportionately increased or decreased, as
the case may be, and the Exercise Price shall be proportionately reduced or
increased, as the case may be, in both cases according to the ratio which the
total number of shares of such security to be outstanding immediately after such
event bears to the total number of shares of such security outstanding
immediately prior to such event.  The Corporation shall give the Holder prompt
written notice of any change in the type of securities issuable hereunder, any
adjustment of the Exercise Price for the securities issuable hereunder, and any
increase or decrease in the number of shares issuable hereunder.


12.
Transferability; Compliance with Securities Laws.



(a)           This Warrant may not be transferred or assigned in whole or in
part without compliance with all applicable federal and state securities laws by
the transferor and transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Corporation, if requested by the Corporation).  Subject to such restrictions,
prior to the Expiration Time, this Warrant and all rights hereunder are
transferable by the Holder hereof, in whole or in part, at the office or agency
of the Corporation referred to in Section 2 hereof.  Any such transfer shall be
made in person or by the Holder's duly authorized attorney, upon surrender of
this Warrant together with a form of assignment to be provided by the
Corporation, properly endorsed.


(b)           The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the Warrant Stock issuable upon exercise hereof are being
acquired solely for the Holder's own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any shares of Warrant Stock to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended, or any state securities laws.  Upon
exercise of this Warrant, the Holder shall, if requested by the Corporation,
confirm in writing, in a form satisfactory to the Corporation, that the shares
of Warrant Stock so purchased are being acquired solely for Holder's own account
and not as a nominee for any other party, for investment, and not with a view
toward distribution or resale.


(c)           The Warrant Stock has not been and will not be registered under
the Securities Act of 1933, as amended, and this Warrant may not be exercised
except by (i) the original purchaser of this Warrant from the Corporation or
(ii) an “accredited investor” as defined in Rule 501(a) under the Securities Act
of 1933, as amended.  Each certificate representing the Warrant Stock or other
securities issued in respect of the Warrant Stock upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event, shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required under applicable securities laws):
 
 
5

--------------------------------------------------------------------------------

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SAID ACT.


13.          Representations and Warranties.


The Corporation hereby represents and warrants to the Holder hereof that:


(a)           during the period this Warrant is outstanding, the Corporation
will reserve from its authorized and unissued common stock a sufficient number
of shares to provide for the issuance of Warrant Stock upon the exercise of this
Warrant;


(b)           the issuance of this Warrant shall constitute full authority to
the Corporation's officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Warrant Stock issuable upon exercise of this Warrant;


(c)           the Corporation has all requisite legal and corporate power to
execute and deliver this Warrant, to sell and issue the Warrant Stock hereunder,
and to carry out and perform its obligations under the terms of this Warrant;


(d)           all corporate action on the part of the Corporation, its directors
and stockholders necessary for the authorization, execution, delivery and
performance of this Warrant by the Corporation, the authorization, sale,
issuance and delivery of the Warrant Stock, the grant of registration rights as
provided herein and the performance of the Corporation's obligations hereunder
has been taken;


(e)           the Warrant Stock, when issued in compliance with the provisions
of this Warrant and the Corporation's Articles of Incorporation (as they may be
amended from time to time), will be validly issued, fully paid and
nonassessable, and free of all taxes, liens or encumbrances with respect to the
issue thereof, and will be issued in compliance with all applicable federal and
state securities laws; and


(d)           the issuance of the Warrant Stock will not be subject to any
preemptive rights, rights of first refusal or similar rights.
 
 
6

--------------------------------------------------------------------------------

 
 
14.
Corporation Good Faith.



The Corporation will not, by amendment of its Articles of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities or any other action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of the Warrant against impairment.


15.          Governing Law.


This Warrant shall be governed by and construed in accordance with the laws of
the State of California.


IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers.


Dated: ________________



SIGMA LABS, INC.


By:
     
Mark Cola, President
 

 
 
7

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE


To:          Sigma Labs, Inc.


(1)           The undersigned hereby elects to purchase shares of common stock
of Sigma Labs, Inc. pursuant to the terms of the attached Warrant and tenders
herewith payment of the purchase price in full, together with all applicable
transfer taxes, if any.


(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of common stock to be issued upon exercise hereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment and that the undersigned will
not offer, sell or otherwise dispose of any such shares of common stock except
under circumstances that will not result in a violation of the Securities Act of
1933, as amended, or any state securities laws.


(3)           Please issue a certificate or certificates representing said
shares of common stock in the name of the undersigned or in such other name as
is specified below:


______________________________________
 
(Name)
 
 
______________________________________
 
(Address)
 



(4)           The undersigned represents that (a) he, she or it is the original
purchaser from the Corporation of the attached Warrant or an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act of 1933, as
amended and (b) the aforesaid shares of common stock are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares.


Date:__________________________



 
 
(Signature)
 

 
 
8

--------------------------------------------------------------------------------

 